KIRSCH, Judge,
concurring in part and dissenting in part.
I fully concur in the majority’s decision affirming summary judgment in favor of Norfolk & Southern Railroad. From their decision affirming summary judgment in favor of Roger’s Group, Inc., I respectfully dissent.
To prevail on a summary judgment motion in a negligence case, the defendant must demonstrate that the undisputed material facts negate at least one element of the plaintiffs case or that the claim is barred by an affirmative defense. Jacques v. Allied Bldg. Svcs. of Indiana, 717 N.E.2d 606, 608 (Ind.Ct.App.1999); Goldsberry v. Grubbs, 672 N.E.2d 475, 476 (Ind.Ct.App.1996). The party moving for summary judgment has the burden of establishing that no genuine issue of material fact exists. Jarboe v. Landmark Community Newspapers, 644 N.E.2d 118, 123 (Ind.1994). I believe that Rogers has failed to meet this burden.
To recover on its claim, John Clore’s estate must establish: 1) that Rogers owed *1291a duty to John Clore; 2) that Rogers breached that duty; and 3) that John Clore’s death was proximately caused by Rogers’ breach. Jacques, 717 N.E.2d at 608. The estates alleges in its complaint that Rogers “negligently and carelessly maintained the exit from their property onto [the] railroad crossing.” Record at 33. The designated materials fail to establish the lack of factual questions regarding whether Rogers was negligent in the maintenance of the exit or whether that negligence was a proximate cause of Clore’s death. The issue thus becomes whether Rogers owed a duty to Clore.
Rogers claims, and the majority holds, that because the exit from the Rogers’ property was onto a public street, not directly onto the railroad tracks. Rogers owed no duty to Clore regarding the tracks. The designated materials, however, show that the tracks border the Rogers’ property. One turning left from the exit onto the public street immediately encounters the tracks. The designated materials include a scale drawing of the exit which shows that the exit is only a few feet from the tracks.4 Indeed, it appears that a vehicle exiting the Rogers’ property may well have its front end in the railroad right-of-way while its rear end is still on Rogers’ property. Record at 237. Moreover, the relationship of the exit, the road and the tracks is such that a driver exiting the Rogers’ property to the left comes upon the tracks at such an angle that the drivers’ visibility is hampered making it difficult to see an approaching train. Record at 168. It may also be difficult for a driver exiting the Rogers’ property to see the automatic warning signal.
A property owner owes a duty to its invitees to provide safe means of ingress and egress from the property. There are questions of fact whether Rogers breached this duty. I would reverse the entry of summary judgment for Rogers Group and allow the trier of fact to resolve these issues.

. In footnote 3 of the slip opinion, the majority states that it is "unable to ... rely” on the scale drawing because "the drawing is part of documentation about the railroad crossing in '1976, and there is no designated evidence that his (sic) drawing accurately represents the current configuration of the railroad crossing and access from the Rogers’ property to the highway.” In response. I would note that such reliance is neither necessary, nor appropriate. As the moving party, the burden was at all times on Rogers to show the absence of a material question of fact. At no-place in the designated materials does Rogers challenge the accuracy of the drawing or set out the distance of the exit from Rogers’ property to the railroad tracks.